DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I and Species I in the reply filed on May 20, 2022 is acknowledged.
Claims 5-7, 13-16 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switching element which is configured to close when a predetermined pressure threshold value and the alarm element as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  “the nozzle” in line 5 should read --the at least one nozzle.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 1 recites “A component for a fire protection system having a housing…” It is unclear if the “housing” is a part or one element of the “component” or the “fire protection system?” Furthermore, it is unclear, interpreted in light of the specification, if the transitional phase “having” is open or closed claim language. See MPEP 2111.03, Section IV. For the purpose of examination, the transitional phase “having” will be interpreted as comprising (an open claim language) and the “housing” will be interpreted as a part or one element of the “component.”  
Claim 9 recites the limitation "switching element which is configured to close when a predetermined pressure threshold value is exceeded" in lines 4-5. It appears to be idiomatically and/or grammatically incorrect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 주영도 Joo Young-do (KR10-1530844. Joo hereafter).
With respect to claim 1, Joo discloses a component (100) for a fire protection system (software and hardware of 100) having a housing (body 101), 
wherein at least one nozzle (nozzle 252) for dispensing extinguishing fluid onto (paragraph [0092]) the component is arranged on the housing or in the vicinity of the housing, 
wherein the at least one nozzle is connectable to an extinguishing fluid supply (The cooling liquid may be mounted on the body 101 or may be mounted on a mounting space provided outside the body 101. paragraph [0067]).
With respect to claim 4, Joo discloses wherein the component comprises an extinguishing fluid inlet (inlet end of pipe 251) which is connected to the at least one nozzle in a fluid-conducting manner.
With respect to claim 8, Joo discloses wherein the fire protection system comprises a fire extinguishing system (paragraph [0001]), in particular a sprinkler system (Fig. 23); and 
wherein the nozzle is connectable to the extinguishing fluid supply of the fire extinguishing sprinkler system.
With respect to claim 10, Joo discloses wherein the component is implemented as an extinguishing fluid-conducting component for a fire extinguishing system (paragraph [0001]), wherein 
the component comprises an extinguishing fluid inlet (inlet end of pipe 251) and further comprises an extinguishing fluid outlet (outlet end of pipe 251) which is connected to the extinguishing fluid inlet in a fluid-conducting manner.
With respect to claim 11, Joo discloses wherein the extinguishing fluid inlet is connected to the at least one nozzle by a fluid duct (pipe 251) running within the component.
With respect to claim 12, Joo discloses wherein the fluid duct comprises at least one valve element (pump and valve of 100. Implicit, since it would otherwise be impossible for the extinguishing fluid output to be started and stopped  in a targeted manner, see paragraph [0091]).
With respect to claim 17, Joo discloses a fire protection system (software and hardware of 100), comprising at least one component according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Joo.
With respect to claims 2 and 3, Joo discloses the component as in claim 1 except for wherein the housing is formed wholly or partly from a material having a melting temperature of less than 800°C (claim 2) and wherein the housing is wholly or partly formed from a plastic and/or a light metal (claim 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a light weigh material housing like plastic or a light metal in order to reduce cost, weight and material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. As for the melting temperature of less than 800°C, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the housing with melting temperature of less than 800°C, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fire protection system: Grabowski et al., Banner, Laumeister and Baughman.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 24, 2022